DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on May 11, 2022 and is acknowledged. The amended drawing replacement sheet has been received and is entered.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
Drawings
The drawings (as previously stated) are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an end of the shank is surrounded by the shaft” must be shown with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 05/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 18 and 19 positively recited the limitations “wherein an end of the shank is surrounded by the shaft.” is not supported in the original disclosure. The language supported in the original specification is “a shank (12) one end of which is connected to the outlet of the electric motor and the other end of which is connected to the shaft” in page 4 lines 27-28 and “The movement of the shaft (9) is provided by an electric motor (11) via a shank (12) engaging to the shaft.“ in page 6 lines 23-24 and the original figures are two-dimension drawings and none of the figures show the shank to be surrounded by the shaft.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one linear movement system for moving” in claims 1 and 2.
“two linear movement systems for enabling” in claims 3 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “system for moving” and “system for enabling” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “for moving” and “for enabling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “system for moving” and , “system for enabling” meaning “linear motor” and “first linear sliding bearing” discloses in claim 4. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18 and 19 positively recited the limitations “wherein an end of the shank is surrounded by the shaft.” is not supported in the original disclosure. The language supported in the specification is “a shank (12) one end of which is connected to the outlet of the electric motor and the other end of which is connected to the shaft” in page 4 lines 27-28 and “The movement of the shaft (9) is provided by an electric motor (11) via a shank (12) engaging to the shaft.“ in page 6 lines 23-24.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 18 and 19 positively recited the limitations “wherein an end of the shank is surrounded by the shaft.” is indefinite, in the parent claims, “one end of the shank is connected to an outlet of the electric motor and another end of the shank is connected to the shaft” therefore having “one end of the shank to be connected to the shaft” and also “an end of the shank to be is surrounded by the shaft” at the time is unclear.
Claims 18 and 19 positively recited the limitations “wherein an end of the shank is surrounded by the shaft.” is indefinite, it is unclear if the end shank is one of the two end recited in the parent claims or a third end of the shank.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Radocaj US. Patent (6,112,391) hereinafter Radocaj in view of Aoki et al. US Patent (5,587,633) hereinafter Aoki and Griffin US. Patent (1,316,300) hereinafter Griffin.
Regarding claim 1, (Currently Amended)
Radocaj discloses a plastic forming machine (see fig.1-2 and additionally Col.3 lines 1-8) comprising: 
at least one fixed pole (see fig.1);

    PNG
    media_image1.png
    415
    648
    media_image1.png
    Greyscale

a movable pole (see fig.1) positioned at a right angle with the fixed pole (see fig.1) and extending parallel to a portion of the fixed pole (see fig.1) comprising 
at least one upper surface and one lower surface (see fig.1); 
a shaft (102,106, element 106 fixed element 200, see col.2 lines 53-56) for fixing a raw material (200) thereon;
a shank (the shaft/shank is inherent with the motor element 104 since both structures have the same function (i.e. transfer rotational forces)),
an electric motor (104) for rotating the shaft (Col.2 lines 46-56 recited the rotation of the shaft and Col.3 lines 51-54 recited the system can be operated hydraulically, pneumatically or electrically); 
at least one linear movement system (as recited in Col.2 lines 57-64, the means to raise and lower element 108 therefore the system is shown in fig.1) for moving the movable pole (see fig.1) on a vertical axis on the fixed pole; 
a first pressing rod (see fig.2) positioned on the lower surface of the movable pole (see fig.1), comprising 
a first arm (108a) extending parallel to the movable pole, 

    PNG
    media_image2.png
    412
    710
    media_image2.png
    Greyscale

a second arm (see fig.2) extending vertical to the first arm (108a), and a third arm (see fig.2) comprising 
a first end and a second end and connected to the first arm (108a) from the second end (see fig.1-2); 
a second pressing rod (see fig.2) comprising a first and a second end, and the second pressing rod (see fig.2) is connected to the first arm (108a) in a sliding manner from the first end of the pressing rod; 
an actuator (see fig.2) adapted to move the second pressing rod in a horizontal axis (see Col.5 lines 25-30), and connected to the second arm;
a contact end (tip of element 70) connected to the second end of the second pressing rod and the second end of the third arm (see fig.2); 
at least one control system (300) adapted to control the at least one linear movement system and the actuator (see fig.2 and additionally Col.7 lines 15-27).
Radocaj does not disclose wherein the shaft is a temperature-controlled shaft and wherein one end of the shank is connected to an outlet of the electric motor and another end of the shank is connected to the shaft;
Radocaj and Aoki disclose both art in the same field of endeavor (i.e. metal deformation).
Aoki, in a similar art, teaches a metal forming apparatus (fig.1) having a shaft to be a temperature-controlled shaft (see col.3 lines 47-55 and col.7 lines 47-58). Aoki teaches the shaft to be temperature-controlled to be able to prevent expansion of the shaft when heated under operation (see col.7 lines 47-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct the shaft/spindle of the apparatus of Radocaj with the shaft to be temperature-controlled as taught by Aoki, as it would be beneficiary to Radocaj, to prevent expansion of the shaft when heated under operation.
Radocaj and Griffin disclose both art in the same field of endeavor (i.e. metal deformation).
Griffin, in a similar art, teaches a metal forming apparatus (fig.1) having an arrangement of one end of the shank (10) is connected to an outlet (recited in Pag.1 lines 66-69) of the motor and another end of the shank is connected to the shaft (7, see fig.2). Griffin teaches the arrangement of the shank to be connected to an outlet of the motor and another end of the shank is connected to the shaft to be able to transfer rotational forces from the power source to a table (Pag.1 lines 60-69).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct the apparatus of Radocaj with an alternate arrangement of the shank to be connected to an outlet of the motor and another end of the shank is connected to the shaft as taught by Griffin, as it would be beneficiary to Radocaj, to effectively transfer rotational forces from the power source to a table.
Regarding claim 2, (Currently Amended)
Radocaj discloses a plastic forming machine (see fig.1-2 and additionally Col.3 lines 1-8) comprising: 
at least one fixed pole (see fig.1);
a movable pole (see fig.1) positioned at a right angle with the fixed pole (see fig.1) and extending parallel to a portion of the fixed pole (see fig.1) comprising 
at least one upper surface and one lower surface (see fig.1); 
a shaft (102,106, element 106 fixed element 200, see col.2 lines 53-56) for fixing a raw material (200) thereon;
a shank (the shaft/shank is inherent with the motor element 104 since both structures have the same function (i.e. transfer rotational forces)), 
an electric motor (104) for rotating the shaft (as recited in Col.3 lines 51-54, the system can be operated hydraulically, pneumatically or electrically); 
at least one linear movement system (as recited in Col.2 lines 57-64, the means to raise and lower element 108 therefore the system is shown in fig.1) for moving the movable pole (see fig.1) on a vertical axis on the fixed pole; 
a first pressing rod (see fig.2) positioned on the lower surface of the movable pole (see fig.1), comprises 
a first arm (108a) extending parallel to the movable pole, 
a second arm (see fig.2) extending vertical to the first arm (108a), and a third arm (see fig.2) comprising 
a first end and a second end and connected to the first arm (108a) from the second end (see fig.1-2); 
a second arm and a third arm (see fig. 1-2) extending vertical to the first arm (108a) 

    PNG
    media_image3.png
    408
    710
    media_image3.png
    Greyscale

two second pressing rods (see fig.1-2) having a first and a second end, the two second pressing rods are connected to the first arm (108a) in a sliding manner (see fig.6 arrow) from the first ends of the two second pressing rods; 
an actuator (see fig.2) adapted to move the second pressing rod in a horizontal axis (see Col.5 lines 25-30), and connected to the second arm;
a contact end (tip of element 70) connected to the second end of the second pressing rod and the second end of the third arm (see fig.2); 
at least one control system (300) adapted to control the at least one linear movement system and the actuator (see fig.2 and additionally Col.7 lines 15-27).
Radocaj does not disclose wherein the shaft is a temperature-controlled shaft and wherein one end of the shank is connected to an outlet of the electric motor and another end of the shank is connected to the shaft;
Radocaj and Aoki disclose both art in the same field of endeavor (i.e. metal deformation).
Aoki, in a similar art, teaches a metal forming apparatus (fig.1) having a shaft to be a temperature-controlled shaft (see col.3 lines 47-55 and col.7 lines 47-58). Aoki teaches the shaft to be temperature-controlled to be able to prevent expansion of the shaft when heated under operation (see col.7 lines 47-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct the shaft/spindle of the apparatus of Radocaj with the shaft to be temperature-controlled as taught by Aoki, as it would be beneficiary to Radocaj, to prevent expansion of the shaft when heated under operation.
Radocaj and Griffin disclose both art in the same field of endeavor (i.e. metal deformation).
Griffin, in a similar art, teaches a metal forming apparatus (fig.1) having an arrangement of one end of the shank (10) is connected to an outlet (recited in Pag.1 lines 66-69) of the motor and another end of the shank is connected to the shaft (7, see fig.2). Griffin teaches the arrangement of the shank to be connected to an outlet of the motor and another end of the shank is connected to the shaft to be able to transfer rotational forces from the power source to a table (Pag.1 lines 60-69).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct the apparatus of Radocaj with an alternate arrangement of the shank to be connected to an outlet of the motor and another end of the shank is connected to the shaft as taught by Griffin, as it would be beneficiary to Radocaj, to effectively transfer rotational forces from the power source to a table.
Regarding claim 3, 
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the at least one linear movement system (fig.1) includes two linear movement systems (see fig.1, of claim 1) for enabling the movement of two fixed poles connected to each other.
Regarding claim 4, 
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the at least one linear movement system includes two linear movement systems (see fig.1, of claim 1), but does not disclose the at least one linear movement system comprising a linear motor and a first linear sliding bearing driven by the linear motor, provided between the fixed pole and the movable pole.
Griffin, in the similar art, teaches a metal forming apparatus (fig.1) having an at least one linear movement system (26-32) comprising a linear motor (the driven suitable source is considered as motor) and a first linear sliding bearing (31,32) driven by the linear motor, provided between the fixed pole (33,34) and the movable pole (37). Griffin teaches the linear motor and bearings to be able to automatically adjust the moveable pole (Pag.2 lines 4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, a linear motor and bearings as taught by Griffin, as it would be beneficiary to Radocaj, to automatically adjust the moveable pole.
Regarding claim 5,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the third arm has an "L" shaped form (see fig.2).
Regarding claim 6,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses means to move the first pressing rod to the horizontal axis (see fig.6 (arrow) and additionally see Col.5 lines 23-30) but is silent about a linear sliding bearing provided between the first pressing rod and the movable pole so that the first pressing rod can move on the movable pole in the horizontal axis.
Griffin, in the similar art, teaches a metal forming apparatus (fig.1) having a linear sliding bearing (45,45’) provided between the first pressing rod (41) and the movable pole (37, the bearing is between in the horizontal) so that the first pressing rod (41) can move on the movable pole (37) in the horizontal axis. (see fig.2). Griffin teaches the bearings to be able to allow the movement of the first pressing rod (Pag.2 lines 19-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, bearings as taught by Griffin, as it would be beneficiary to Radocaj, to allow the movement of the first pressing rod.
Regarding claim 7,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the first pressing rod (see fig.2 and 6 (Arrow)) is moveable to the movable pole (see fig.1) but not disclose the first pressing rod to be fixed to the movable pole and since no criticality is recited for the first pressing rod to be fixed and well known in the mechanical art for pressing rod to be integral versus separable that deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the first pressing rod to be fixed to the movable pole to ensure effectiveness of operation. Accordingly, it has been held that the use of one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.  In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 8,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein the second pressing rod (see fig.2) further comprises a fourth arm extending parallel to the first arm and a fifth arm connected to the fourth arm and extending towards a floor (see fig.1-2).
Regarding claim 9,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj discloses wherein, the actuator (see fig.2) is a hydraulic piston, a pneumatic piston, or an electric piston (Col.3 line 50-54, the system is recited to be hydraulic, pneumatic or electrical, therefore the actuator is considered to be hydraulic, pneumatic or electrical).
Regarding claim 12,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the at least one linear movement system (fig.1) includes two linear movement systems (see fig.1) for enabling the movement of two fixed poles connected to each.
Regarding claim 13,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the at least one linear movement system includes two linear movement systems (see fig.1), but does not disclose the at least one linear movement system comprising a linear motor and a first linear sliding bearing driven by the linear motor, provided between the fixed pole and the movable pole.
Griffin, in the similar art, teaches a metal forming apparatus (fig.1) having an at least one linear movement system (26-32) comprising a linear motor (the driven suitable source is considered as motor) and a first linear sliding bearing (31,32) driven by the linear motor, provided between the fixed pole (33,34) and the movable pole (37). Griffin teaches the linear motor and bearings to be able to automatically adjust the moveable pole (Pag.2 lines 4-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, a linear motor and bearings as taught by Griffin, as it would be beneficiary to Radocaj, to automatically adjust the moveable pole (Pag.2 lines 4-13).
Regarding claim 14,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the first pressing rod (see fig.2 and 6 (Arrow)) is moveable to the movable pole (see fig.1) but not disclose the first pressing rod to be fixed to the movable pole and since no criticality is recited for the first pressing rod to be fixed and well known in the mechanical art for pressing rod to be integral versus separable that deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the first pressing rod to be fixed to the movable pole to ensure effectiveness of operation. Accordingly, it has been held that the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.  In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 15,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein the two second pressing rods (see fig.2) further comprises a fourth arm extending parallel to the first arm and a fifth arm connected to the fourth arm and extending towards a floor (see fig.1-2).
Regarding claim 16,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 2.
Radocaj discloses wherein, the actuator (see fig.2) is a hydraulic piston, a pneumatic piston, or an electric piston (Col.3 line 50-54, the system is recited to be hydraulic, pneumatic or electrical, therefore the actuator is considered to be hydraulic, pneumatic or electrical).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Radocaj in view of Aoki and Griffin as applied to claim 1 above, and further in view of Gram US Patent (4,457,684) hereinafter Gram.
Regarding claim 11,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj does not disclose at least one stopper piston for limiting the movement of the movable pole in a vertical direction in case the plastic forming machine does not operate.
Radocaj and Gram disclose both art in the same field of endeavor (i.e. metal deformation).
Gram, in a similar art, teaches a metal forming apparatus (fig.1 and 2) having at least one stopper piston (105 see fig.8 and additionally see col.8 lines 25-37) for limiting the movement of the movable pole (35) in a vertical direction in case the plastic forming machine does not operate (the stopper piston is capable as claimed). Gram teaches the stopper piston to be able to be able to stop the upper cross bar (Col.8 lines 29-31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the apparatus of Radocaj, the feature of a stopper piston as taught by Gram, as it would be beneficiary to Radocaj, as a safety mechanism to stop the moveable pole to a desirable height.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Radocaj in view of Aoki and Griffin as applied to claims 1 and 2 above, and further in view of Clarke et al. US Patent (3,731,433) hereinafter Clarke.
Regarding claim 18,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 1.
Radocaj does not disclose wherein an end of the shank is surrounded by the shaft.
Radocaj and Clarke disclose both art in the same field of endeavor (i.e. metal deformation/metal working).
Clarke, in a similar art, teaches a metal forming apparatus (see col.30 lines 7-11) having the arrangement of an end of the shank (78) is surrounded by the shaft (72, see fig.4). Clarke teaches the arrangement to be able to enable automatic operation through a series of cycles (Col.1 lines 65-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct to the apparatus of Radocaj with the arrangement of an end of the shank to be surrounded by the shaft, as taught by Clarke, as it would be beneficiary to Radocaj, to facilitate operation of the apparatus.
Examiner notes, the definition of shank is “a long, narrow part of a tool connecting the handle to the operational end “ and the definition equates the function to element 78 (i.e. shaft).
Regarding claim 19,
The prior art Radocaj as modified by Aoki and Griffin, discloses all limitations in claim 2.
Radocaj does not disclose wherein an end of the shank is surrounded by the shaft.
Radocaj and Clarke disclose both art in the same field of endeavor (i.e. metal deformation/metal working).
Clarke, in a similar art, teaches a metal forming apparatus (see col.30 lines 7-11) having the arrangement of an end of the shank (78) is surrounded by the shaft (72, see fig.4). Clarke teaches the arrangement to be able to enable automatic operation through a series of cycles (Col.1 lines 65-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to construct to the apparatus of Radocaj with the arrangement of an end of the shank to be surrounded by the shaft, as taught by Clarke, as it would be beneficiary to Radocaj, to facilitate operation of the apparatus.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 05/11/2022 the objection, Examiner acknowledges Applicant amendment and the objection is withdrawn, however a new matter rejection is given based on the newly presented amendment. 
Applicant's arguments with respect to the claims about the newly presented amendment have been considered but are moot since the scope of the claim has changed, a new interpretation of the references are given and some new references are used to reject as set forth in this Office Action. All the references are in the field of metal deformation/metal working and the limitations as claimed in combination are taught and well known in the field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 8, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725